Citation Nr: 1514644	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence was received to reopen a service connection claim for degenerative arthritis of the left shoulder.

7.  Entitlement to a rating in excess of 50 percent for a depressive disorder, not otherwise specified, with generalized anxiety disorder.

8.  Entitlement to a rating in excess of 30 percent for human immunodeficiency virus (HIV).

9.  Entitlement to a rating in excess of 10 percent for gastritis.

10.  Entitlement to a compensable rating for ingrown left great toenail.

11.  Entitlement to a compensable rating for kidney stones.

12.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Ellen Donati Flechas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence subsequently added to his file.

A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the TDIU issue in this case involves multiple complex medical issues relating to the claimed increased ratings and is appropriately addressed as a separate issue.  

The issue of entitlement to a temporary total rating for hip surgery under the 38 C.F.R. § 4.30 has been raised in a February 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In correspondence dated October 15, 2014, the appellant requested a withdrawal of the appeal as to entitlement to service connection for blurred vision, a right shoulder disability, a bilateral elbow disability, and hypertension; whether new and material evidence was received to reopen a claim for degenerative arthritis of the left shoulder; and entitlement to increased ratings for human immunodeficiency virus, gastritis, ingrown left great toenail, and kidney stones.

2.  The evidence demonstrates that a bilateral hip disability, avascular necrosis, developed as a result of the service-connected human immunodeficiency virus.

3.  Prior to July 8, 2011, the evidence shows that the service-connected depressive disorder, not otherwise specified, with generalized anxiety disorder was manifested by no more than an occupational and social impairment with reduced reliability and productivity.

4.  Effective July 8, 2011, the evidence shows that the Veteran's service-connected depressive disorder, not otherwise specified, with generalized anxiety disorder is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with difficulty in adapting to stressful circumstances.

5.  The Veteran's service-connected disabilities, either independently or together, do not demonstrate an exceptional or unusual disability picture.

6.  The Veteran is shown to have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of July 8, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to service connection for blurred vision by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to entitlement to service connection for a right shoulder disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to entitlement to service connection for a bilateral elbow disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for degenerative arthritis of the left shoulder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal as to entitlement to a rating in excess of 30 percent for human immunodeficiency virus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the appeal as to entitlement to a rating in excess of 10 percent for gastritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of the appeal as to entitlement to a compensable rating for ingrown left great toenail by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of the appeal as to entitlement to a compensable rating for kidney stones by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

10.  A bilateral hip disability, avascular necrosis, is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

11.  The criteria for a rating in excess of 50 percent rating prior to July 8, 2011, for depressive disorder, not otherwise specified, with generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2014).

12.  The criteria for an increased 70 percent rating, but not higher, effective July 8, 2011, for depressive disorder, not otherwise specified, with generalized anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

13.  The criteria for entitlement to TDIU effective from July 8, 2011, but not before, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In correspondence dated October 15, 2014, prior to the promulgation of a Board decision, the appellant requested a withdrawal of the appeal as to entitlement to service connection for blurred vision, a right shoulder disability, a bilateral elbow disability, hypertension, and degenerative arthritis of the left shoulder and entitlement to increased ratings for human immunodeficiency virus, gastritis, ingrown left great toenail, and kidney stones.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those matters and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2009 and July 2009.  

The notice requirements pertinent to the issues remaining on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records and medical opinions, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury sustained or disease contracted in the line of duty or for aggravation of preexisting injury sustained or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The pertinent evidence of record shows that service connection has been established for HIV.  VA treatment records dated in April and June 2013 noted magnetic resonance imaging revealed bilateral hip avascular necrosis, and that HIV may increase the risk for this disorder.  Medical literature provided by the Veteran in October 2014 noted an association between avascular necrosis and HIV-infected patients with a possible role involving highly active antiretroviral therapy (HAART).  A January 2015 private medical opinion noted the Veteran had been treated with various HAART medications since 2003 and that in 2013 he was provided a diagnosis of bilateral avascular necrosis of the hip.  The physician noted it was accepted fact in the medical community that there is an association between HIV and avascular necrosis, and found that the Veteran's bilateral avascular necrosis was clearly as likely as not the result of his longstanding history of HIV and lengthy treatment with HAART medication.  

Based upon the evidence of record, the Board finds that a bilateral hip disability, avascular necrosis, developed as a result of the service-connected human immunodeficiency virus.  The private medical opinion and medical literature provided in this case are persuasive.  Therefore, the service connection claim is granted.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9434 governs ratings for major depressive disorder.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a 70 percent rating require not only the presence of certain symptoms, but also mandate that those symptoms have caused occupational and social impairment in most of the referenced areas and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  GAF scores ranging between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV).  Effective March 19, 2015, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and revised references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14,308 (Mar. 19, 2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record shows that the Veteran submitted a claim for an increased rating for depression on April 24, 2009.  On VA examination in June 2009 the examiner noted he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  Affect was appropriate and mood was dysphoric.  Thought process and content were unremarkable.  There was no evidence of delusions or hallucinations.  He described intermittent awakenings during the night sometimes.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was fair with no episodes of violence.  He was able to maintain minimum personal hygiene and remote, recent, and immediate memory were normal.  The examiner noted he worked as a truck driver fulltime and that during the previous 12-month period, he lost three weeks of time from work due to medical appointments.  The diagnoses included depressive disorder and a GAF score of 55 was provided.  It was noted that the level of severity of his symptoms had improved since 2003, and that there was no evidence of total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood, or school.  

VA examination in September 2010 included Axis I diagnoses of depressive disorder and rule out alcohol abuse.  The examiner noted the Veteran reported suicidal thoughts, but that there was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  Impulse control was fair with no episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  The examiner provided a GAF score of 56 and noted his mood disorder did not prevent him from obtaining or sustaining employment and he was not totally impaired due to his depression or anxiety symptoms.  It was noted that the reason he was not working at his usual job as a truck driver was due to his nonservice-connected shoulder problems.

Medical records associated with the Veteran's claim for SSA disability include an October 2010 report noting a mental status examination revealed no deficits in cognition, except for problems in concentration and deficits in abstract reasoning ability.  The examiner stated that the Veteran did not exhibit signs of severe anxiety or severe depression, and that if not for his medical conditions he was mentally and emotionally capable of sustaining employment.  

VA treatment records show the Veteran attended group therapy with A.R.M., Ph.D., and that the examiner completed a functional capacity questionnaire at the Veteran's request for SSA disability purposes.  In a July 8, 2011, occupational adjustments assessment, Dr. A.R.M. stated that the Veteran's ability to adjust to a job was noted to be poor/none in dealing with the public, interacting with supervisors, and dealing with work stress.  It was noted his ability to handle stress was very limited.  His ability to adjust personally and socially was poor/none in behaving in an emotionally stable manner and in relating predictably in social situations.  

A March 2012 SSA disability determination found the Veteran was disabled since April 2010 primarily due to osteoarthritis and allied disorders and secondarily due to anxiety disorders.  It was noted that the evidence as to a depressive disorder included inconsistent evidence as to symptom severity.

VA examination in February 2013 included a diagnosis of depressive disorder and provided a GAF score of 55.  The examiner found that the disability was best described as an occupational and social impairment with reduced reliability and productivity.  The symptoms associated with the disability for VA rating purposes included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner stated that, although the Veteran continued to struggle with clinically significant depression and anxiety symptoms which would reduce his overall work productivity and reliability, those symptoms were not alone of sufficient severity to fully preclude his ability to obtain and maintain work at that time.

VA treatment records dated in July 2013 from Dr. A.R.M. noted the Veteran complained of increasing depression.  It was further noted that his physical impairments argued against his being able to perform physically demanding work duties, and that the medications he was prescribed caused drowsiness which would interfere with sedentary work duties.

A September 2013 private medical report included diagnoses of depressive disorder and generalized anxiety disorder.  It was noted that the Veteran had attempted suicide by overdose in 2011 and had been treated in an emergency room.  A GAF of 45 was provided and the examiner noted that he had mild limitations in the area of understanding and remembering and moderate impairment in the areas of concentration persistence, pace, and social interacting.  His depression, anxiety, and pain disorder symptoms combined with symptoms of general medical condition impaired his ability to acquire new skills and/or to apply previous learning in novel circumstances.  The examiner found his impairment was marked in the area of adapting to changes in work settings and requirements, and that he had a total impairment in occupational and social functioning due to symptoms of depressive disorder, generalized anxiety disorder, and pain disorder associated with both psychological factors and general medical conditions.  

An October 2013 report from a private certified rehabilitation counselor found the Veteran was not able to return to his past work as a truck driver nor to return to any work in the national economy.  It was noted the work of a truck driver requires acute attention to details, constant focus, and the ability to deal with changes and correct problems as they arise, and that the Veteran was not able to perform those duties due to his mental condition.  Nor was he believed to be able to function adequately in a usual work environment of any type.  His inability to cope with changes, respond appropriately to supervisors and the public, follow work rules, behave in an emotionally stable manner, and be reliable would make it impossible for him to get or keep a job.  It was noted the July 2011 VA examiner's evaluation of functioning in 2011 was similar to the evaluated functioning by the private examiner in 2013.  The February 2013 VA opinion that he could function on a job was, in essence, found to be inconsistent with his having been attending group and individual therapy sessions about once a week at that time in order to maintain his functioning level.  It was further noted that the Veteran would not be allowed to miss one day a week for mental health treatment and keep a job, and that even though he appeared to be following medical advice and participating in all therapies available he was still not able to maintain a level of emotional functioning sufficient to get or keep a job. 

VA treatment records include an October 2014 statement from Dr. A.R.M. noting that "[g]iven his HIV, the medication he takes for this condition, and his depression [the Veteran] is not able to work."  It was also noted that his physical (orthopedic) condition underscored this fact.  His mood was noted to be mildly depressed with anxiety, but without loss of reality contact or suicidal or homicidal ideation.

In correspondence dated in October 2014 the Veteran asserted that a 70 percent rating was warranted for his service-connected depression disability.  It was further asserted that disorder prevented his ability to maintain gainful employment, and resulted in mood instability, inability to handle stress, and unprovoked irritability.

Based upon the evidence of record, the Board finds that prior to July 8, 2011, the Veteran's service-connected depressive disorder, not otherwise specified, with generalized anxiety disorder was manifested by no more than an occupational and social impairment with reduced reliability and productivity.  The overall evidence of record, including the June 2009 and September 2010 VA examination findings, are found to be persuasive.  The evidence prior to July 8, 2011, does not demonstrate deficiencies in most areas due to the mental disorder symptomatology.  Therefore, the Board finds that a rating in excess of 50 percent for the service-connected disability prior to July 8, 2011, is not warranted.

The Board finds, that effective July 8, 2011, the evidence demonstrates that the Veteran's service-connected depressive disorder, not otherwise specified, with generalized anxiety disorder has been manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with difficulty in adapting to stressful circumstances.  Although the record includes conflicting opinion as to the severity of the disability, the opinions of Dr. A.R.M. as to the functioning impairment due to depression and the opinions of the Veteran's private medical care and certified rehabilitation counselor are persuasive.  It is also significant to note that the February 2013 VA examiner noted symptoms associated with the disability for VA rating purposes included difficulty in adapting to stressful circumstances, including work or a worklike setting, which is an indication of a severe disability.  

There is no evidence that the service-connected mental health disability alone is a total occupational and social impairment, nor does the Veteran contend that rating higher than 70 percent for this disability should be assigned.  Although the September 2013 private medical report found the Veteran had a total impairment in occupational and social functioning, that opinion is shown to also have been based upon a nonservice-connected pain disorder associated with both psychological factors and general medical conditions.  The other evidence of record showing unemployability has been based on other disabilities than solely the mental disorder.  As the Veteran is shown to have pain and general medical conditions not associated with a service-connected disability, the impairment attributable at least in part to a pain disorder is not indicative of a more severe service-connected disability.  In light of the evidence of record, the Board finds that an increased 70 percent rating, but not higher, effective from July 8, 2011, is warranted for the service-connected mental disorder.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Rating

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular ratings for the service-connected disability addressed in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  The criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

Furthermore, the evidence does not suggest that any of the related factors are present.  The Veteran does not contend, and the evidence of record does not show, that the service-connected disability prior to July 8, 2011, caused him to miss an inordinate amount of work or resulted in any hospitalizations.  The evidence shows that he was employed fulltime prior to April 2010 and that he stopped working as a truck driver at that time because of a nonservice-connected shoulder disability.  The Board finds, therefore, that the Veteran's service-connected disability at issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2014).  

A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It is also significant to note that a new service-connected bilateral hip disability has been established in this decision and that action is required to assign a rating and an effective date.  The available evidence shows the avascular necrosis disability was first manifest in 2013.  However, there is no indication that the Veteran's combined service-connected disabilities demonstrate an exceptional or unusual disability picture warranting extra-schedular consideration above or earlier than that which has been assigned or awarded in this decision.  In fact, the evidence clearly shows the Veteran was able to work prior to April 2010 and that his inability to work prior to July 8, 2011, was due to a nonservice-connected shoulder disability.  VA examination reports dated in June 2011, July 2011, and February 2013 also found that the Veteran's service-connected HIV, gastritis, ingrown left great toenail, kidney stones, and pityrosporin folliculitis disabilities had no impact on his ability to obtain and maintain employment.

The Board also notes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  The Veteran, is shown throughout the course of this appeal to have met the schedular rating criteria under 38 C.F.R. § 4.16(a) and combined service-connected disabilities extra-schedular rating consideration after July 8, 2011, are considered either to be moot or precluded as a violation of pyramiding ratings under 38 C.F.R. § 4.14 based upon the same manifestation of employment impairment.  


TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2014). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2014).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

In determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A review of the record shows that the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were met throughout the entire appeal period.  Service connection is established for depressive disorder, not otherwise specified, with generalized anxiety disorder (found to warrant a 70 percent in this decision), human immunodeficiency virus (30 percent), gastritis (10 percent), ingrown left great toenail (0 percent), kidney stones (0 percent), pityrosporin folliculitis (0 percent), and erectile dysfunction (0 percent).  Service connection is also granted for a bilateral hip disability in this decision.  

Based upon a thorough review of the record, the Board finds the evidence demonstrates that effective July 8, 2011, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  The combined impact of his service-connected physical and psychiatric disabilities are shown to have precluded gainful employment.  Prior to that date, however, the Board finds that the evidence demonstrates the Veteran was either gainfully employed or was not working due to treatment for a nonservice-connected shoulder disability.  The Veteran is shown to have completed two years of college and to have had work experience as a truck driver.  He reported having been gainfully employed as a truck driver prior to April 2010.  From April 2010 to July 7, 2011, the evidence shows that his unemployment was the result of a nonservice-connected left shoulder disability which prevented him working in his previous occupation.

The pertinent evidence of record includes VA and private medical evidence indicating the Veteran's service-connected disabilities since July 8, 2011, make him unable to secure or follow a substantially gainful occupation.  VA examination in September 2010 found his mood disorder did not prevent him from obtaining or sustaining employment and that he was not totally impaired due to his depression or anxiety symptoms.  It was noted that the reason he was not working as a truck driver was due to his shoulder problems.  

A July 8, 2011, assessment from Dr. A.R.M. found his ability to handle stress was very limited and a February 2013 VA examiner found he had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  A October 2013 report from a private certified rehabilitation counselor found the Veteran is not able to return to his past work as a truck driver nor to return to any work in the national economy because of his service-connected disabilities.  Overall, the evidence demonstrates the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU effective from July 8, 2011, but not before, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal for service connection for blurred vision is dismissed.

The appeal for service connection for a right shoulder disability is dismissed.

The appeal for service connection for a bilateral elbow disability is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal to reopen a service connection claim for the left shoulder is dismissed.

The appeal for a rating in excess of 30 percent for HIV is dismissed.

The appeal for a rating in excess of 10 percent for gastritis is dismissed.

The appeal for a compensable rating for ingrown left great toenail is dismissed.

The appeal for a compensable rating for kidney stones is dismissed.

Entitlement to service connection for a bilateral hip disability is granted.

Entitlement to an rating greater than 50 percent, prior to July 8, 2011, for depressive disorder is denied.

Entitlement to an increased 70 percent rating effective July 8, 2011, for depressive disorder is granted.

Entitlement to a TDIU effective July 8, 2011, but not before, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


